Name: Council Regulation (EEC) No 1102/84 of 31 March 1984 fixing for the 1984/85 marketing year the target prices and intervention prices for colza and rape seed and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 113 / 8 Official Journal of the European Communities 28 . 4 . 84 COUNCIL REGULATION (EEC) No 1102 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the target prices and intervention prices for colza and rape seed and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC ) No 1101 / 84 ( 2 ), and in particular the third subparagraph of Article 22 ( 4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the target prices and intervention prices for colza and rape seed and sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136 / 66 / EEC ; Whereas , pursuant to Article 1 ( 2 ) of Regulation (EEC) No 1593 / 83 ( 6 ), if Community production of colza and rape seed recorded in accordance with Article 24a of Regulation No 136 / 66 / EEC exceeds a guarantee threshold , there is to be a 1 % reduction in the 1984 / 85 target and intervention prices for every 50 000 tonnes in excess of the guarantee threshold , up to a maximum of 5% ; whereas Article 1 ( 1 ) of Regulation (EEC ) No 1593 / 83 fixes the guarantee threshold for the 1983 / 84 marketing year at 2 290 000 tonnes ; whereas the actual average production recorded over the past three marketing years is 2 411 870 tonnes ; whereas the target and intervention prices for the products in question should therefore be reduced by 2% for the 1984 / 85 marketing year ; Whereas the prices of colza and rape seed and sunflower seed must be fixed for specific standard qualities ; whereas these qualities should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas , for colza and rape seed , the quality laid down for the 1983 / 84 marketing year meets these requirements and can accordingly be used for the following marketing year ; whereas , however , experience has for some time shown the oil content of sunflower seed to be well below 40 % ; whereas an adjustment as regards the oil content of sunflower seed of the standard quality is therefore required ; Whereas , in accordance with these criteria , the target and intervention prices should be fixed at a lower level in the case of colza and rape seed and , in the case of sunflower seed , at a higher level than that adopted for the preceding marketing year , HAS ADOPTED THIS REGULATION: Article 1 For the 1984 / 85 marketing year , the target prices and the intervention prices for colza and rape seed and sunflower seed shall be as follows : (ECU per 100 kilograms) ( a ) Colza and rape seeds :  target price 47,26  intervention price 42,92 ( b ) Sunflower seeds :  target price 58,22  intervention price 53,27 Article 2 The prices referred to in Article 1 relate to seeds in bulk which are of sound , genuine and merchantable quality : ( a ) with an impurity content of 2% and , for seeds as such , moisture and oil contents of 9 and 40% respectively in the case of colza and rape seeds ; ( b ) with an impurity content of 2% and , for seeds as such , moisture and oil contents of 10 and 42% respectively in the case of sunflower seeds . 0 ) OJ No 172 , 30 . 9 . 1966 , p. 3025 / 66 . ( 2 ) See page 7 of rhis Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 15 . ( 4 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( 5 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 . (") OJ No L 163 , 22 . 6 . 1983 , p. 43 . 28 . 4 . 84 Official Journal of the European Communities No L 113 / 9 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1984 as regards colza and rape seed , and  from 1 August 1984 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD